Wheeler, Ch. J.
There manifestly is no error in the *320judgment. It cannot be pretended, that the answer of the husband disclosed any defence to the action, as against himself.
In so far as the answer of the wife asserts a contemporaneous agreement, with the giving of the notes and making of the deed, that the payee of the notes was to look to her husband, and not to herself, for their payment, it is to be observed, that the plaintiff could not, nor does he seek, to attach any. personal liability to her upon the contract, to which she was not a party. But if it be intended to set up a contemporaneous agreement, or understanding, that he was not to look to the land for the payment of his debt, it is in plain contradiction to the express terms of the deed which she accepted, and under which she holds. It requires neither argument, nor a reference to authorities, to support so plain a proposition, as that this could not be done.
if or is it necessary to notice other matters, sought to be raised in argument, but which are not presented for revision, by the record. The judgment is affirmed.
Judgment affirmed.